Citation Nr: 0935379	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected status post-
trauma due to head trauma with ataxia.


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2004 and issued in August 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  In 
this regard, the Board notes that the rating decision denying 
service connection for a right hip disorder was initially 
dated and issued in September 2004; however, as the 
notification letter incorrectly indicated that service 
connection was denied for a left hip condition, the September 
2004 rating decision was reissued in August 2006 and, 
following such reissuing, the Veteran perfected his appeal as 
to the denial of service connection for a right hip disorder.

In connection with this appeal, the Veteran and S.P. 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO in June 2009; a transcript of that 
hearing is associated with the claims file.    

At the Veteran's June 2009 hearing, he indicated that he 
wished to file claims for an increased rating for service-
connected status post-trauma due to head trauma with ataxia 
and service connection for traumatic brain injury as 
secondary to service-connected status post-trauma due to head 
trauma with ataxia.  Therefore, these claims are referred to 
the RO for appropriate action.

The Board notes that the Veteran submitted additional 
evidence in July 2009 consisting of a lay statement written 
by S.P. and a May 2009 VA treatment record.  No waiver was 
received in connection with such submission.  When the Board 
receives pertinent evidence that was not initially considered 
by the agency of original jurisdiction (AOJ), the evidence 
must be referred to the AOJ for review unless such 
consideration is waived.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).  However, evidence is not pertinent if it has no 
bearing on the issue on appeal.  38 C.F.R. § 20.1304(c).  In 
this regard, the Board finds that the newly evidence is 
duplicative of the evidence already of record.  Specifically, 
in her July 2009 statement, S.P. repeats her observations 
regarding the Veteran's right hip disorder, which she had 
testified to at the June 2009 Board hearing.  Additionally, 
the May 2009 VA treatment record shows the Veteran's active 
problems, which includes osteoarthritis/degenerative joint 
disease and hip joint replacement, diagnoses which are 
already documented in the record.  Therefore, the Board finds 
that the additional evidence has no bearing on the appellate 
issue because it is duplicative of the evidence already 
considered by the AOJ.  Therefore, the Board may proceed 
without prejudice to the Veteran.  38 C.F.R. § 20.1304(c).  
Moreover, while on remand, the AOJ will have an opportunity 
to review the evidence received since the issuance of the 
December 2008 supplemental statement of the case, which 
includes the documents received in July 2009, in 
readjudicating the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his June 2009 Board hearing and in documents of record, 
the Veteran contends that he injured his right hip when he 
fell off a mountain during his active service.  In the 
alternative, he alleges that such disorder is caused or 
aggravated by his service-connected status post-trauma due to 
head trauma with ataxia as he has an altered gait due to his 
difficulty with balance.  Therefore, the Veteran claims that 
service connection for a right hip disorder is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the Veteran 
was not provided with notice of the information and evidence 
necessary to establish his claim on a secondary basis, or of 
the information and evidence necessary to establish a 
disability rating and an effective date for such claim, in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a remand is necessary to provide the Veteran with 
proper VCAA notice.  

Additionally, the Board finds that a remand is necessary in 
order to afford the Veteran a VA examination so as to 
determine the etiology of his current right hip disorder.  In 
this regard, the evidence of record reflects a current 
diagnosis of right hip replacement, which took place in 
December 2003.  Prior to such replacement, the Veteran had a 
diagnosis of degenerative arthritis.  In a July 1996 private 
treatment record, Dr. Carlton assessed post-traumatic right 
hip pain with suspected recurrent tendonitis.  Dr. Carlton 
further noted that previous evaluations showed minimal hip 
degenerative changes and mild compression of the upper 
thoracolumbar spine, felt to be secondary to old trauma.  Dr. 
Carlton stated that he did not have the records from the 
Veteran's 1981 injury, but he felt that a neurology 
evaluation would be prudent, given the Veteran's generalized 
hyperreflexia.  Additionally, in an October 1997 treatment 
note, Dr. Staker stated that the Veteran indicated that he 
had experienced pain in his right hip for the prior 10 to 12 
years.  The Veteran also reported minimal stability in the 
hip and indicated that, since his in-service fall, which 
resulted in nerve damage and crushed muscles, he had some 
intermittent locking up of the hip. 

The Veteran's service treatment records reflect that, in 
January 1981, he was climbing in the Cascade Mountains in the 
state of Washington when he slipped and fell down an icy 
slope.  The records show that he apparently fell and rolled 
approximately 2500 feet down the mountainside where he was 
found unconscious.  Upon admission to the hospital, the 
Veteran had lacerations and was comatose.  There were no 
abnormalities of the extremities noted except for multiple 
abrasions and contusions throughout.  The initial diagnoses 
were closed head injury with multiple scalp and facial 
lacerations, hypotension, and rule-out mass intracranial 
lesions.  During his hospitalization, examination of the 
Veteran's extremities revealed full range of motion and full 
muscle strength except for some weakness in left wrist 
flexion.  The Veteran's diagnoses upon discharge from the 
hospital were closed head injury, with marked recovery from a 
totally comatose state, cerebellar ataxia, and multiple 
contusions, lacerations, and ecchymosis, which were well-
healed.  Additionally, the Board notes that the Veteran is 
service-connected for status post-trauma due to head trauma 
with ataxia.  He claims that his ataxia results in an altered 
gait which, in turn, either caused or aggravated his right 
hip disorder. 

Therefore, the Board finds that a VA examination is necessary 
in order to determine whether the Veteran's current right hip 
disorder is caused by or the result of his in-service fall or 
any other incident of service, or is secondary to his 
service-connected status post-trauma due to head trauma with 
ataxia.

The record also reflects that the Veteran seeks treatment for 
his right hip at the Seattle VA Medical Center, which is part 
of the Puget Sound VA Health Care System.  VA most recently 
obtained records from such facility in December 2008.  As 
such, while on remand, any outstanding, relevant records from 
the Seattle VA Medical Center dated from December 2008 
through the present should be obtained and associated with 
the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for service connection 
for a right hip disorder on a secondary 
basis and the evidence and information 
necessary to establish a disability rating 
and an effective date in accordance with 
Dingess/Hartman, supra.

2.  Any outstanding, relevant treatment 
records from the Seattle VA Medical Center 
dated from December 2008 to the present 
should be obtained and associated with the 
claims file.  The requests should continue 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain these records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

3.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his right hip 
disorder.  The examiner should review the 
claims file.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  The 
examiner should offer an opinion as to the 
following:

(A)  Is it at least as likely as not 
(i.e. at least a 50 percent 
probability) that the Veteran's right 
hip disorder is causally related to his 
in-service fall from a mountain or is 
otherwise the result of an incident, 
injury, or disease in service?  In 
offering such opinion, the examiner 
should take into account the Veteran's 
lay statements that he has experienced 
right hip pain and instability since 
his in-service fall.  

(B)  Did the Veteran manifest arthritis 
of the right hip within one year of his 
discharge from military service?  If 
so, what were the manifestations?

(C)  Is the Veteran's right hip 
disorder caused or aggravated by his 
service-connected status post-trauma 
due to head trauma with ataxia, to 
include any altered gait which is the 
result of the condition?

The rationale for any opinion offered 
should be provided.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated based on the 
entirety of the record, to include the 
evidence received since the issuance of 
the December 2008 supplemental statement 
of the case.  If the claim remains denied, 
the Veteran should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




